412 F.Supp.2d 1311 (2005)
DECCA HOSPITALITY FURNISHINGS, LLC, Plaintiff,
Maria Yee Inc., et al., Plaintiff-Intervenors,
v.
UNITED STATES, Defendant,
American Furniture Manufacturers Committee for Fair Trade, et al., Defendant-Intervenors.
Slip Op. 05-161. Court No. 05-00002.
United States Court of International Trade.
December 20, 2005.

JUDGMENT
POGUE, Judge.
In Wooden Bedroom Furniture from China, 70 Fed.Reg. 329, 330 (Dep't Commerce Jan. 4, 2005) (notice of amended final determination of sales at less than fair market value and antidumping duty order) the Department of Commerce ("Commerce") rejected as untimely certain submissions from Decca Hospitality Furnishings, LLC ("Decca") and, therefore, assessed Decca the People's Republic of China ("PRC")-wide cash deposit rate of 198.08%. Decca timely appealed that determination averring that it was improperly denied the separate rate of 6.65%. On August 23, 2005, this court found unlawful Commerce's assessment of the PRC-wide cash deposit rate and remanded to Commerce the question of whether Decca had received actual notice of the separate-rate filing requirements, and if it had not, to consider whether Decca was entitled to a separate rate. Decca Hospitality Furnishings, LLC v. United States, 29 CIT ___, ___, 391 F.Supp.2d 1298, 1317 (2005).
Pursuant to that remand order, Commerce issued a remand determination on November 7, 2005 finding that Decca had not received actual notice of the filing requirements and, therefore, Decca did qualify for separate-rate treatment in accordance with the court's decision.
This court, having received and reviewed Commerce's Remand Results, comments and rebuttals thereto, finds that Commerce duly complied with the court's remand order. Therefore, it is hereby
ORDERED that the Department of Commerce's remand determination is supported by substantial evidence, and otherwise in accordance with law; and it is further
ORDERED that the Remand Results filed by Commerce on November 7, 2005 are affirmed in their entirety.